United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1892
Issued: March 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 13, 2012 appellant filed a timely appeal of the June 12, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP), suspending her
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective December 15, 2011 under 5 U.S.C. § 8123(d) due to her failure to attend a scheduled
medical examination on November 21, 2011.
On appeal, appellant contends that she did not deliberately obstruct OWCP’s directed
examination on January 10, 2012 and, thus, she is entitled to compensation for the period
January 10 through June 12, 2012. She underwent emergency surgery on January 4, 2012 and
could not attend the scheduled examination.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that appellant, a city carrier, sustained a sprain of the left shoulder and
upper arm and left superior glenoid labrum lesion as a result of her federal employment. It
authorized left shoulder arthroscopic surgery which was performed on October 4, 2010.
By letters dated November 8 and 9, 2011, OWCP directed appellant to report to a second
opinion examination by Dr. Ronald M. Lampert, a Board-certified orthopedic surgeon, on
November 21, 2011 at 12:15 p.m. to determine the nature of her condition, extent of disability
and appropriate treatment. It informed her that the failure to keep, refusal to submit to or
obstruction of the examination might result in suspension of her right to compensation under
section 8123(d) of FECA. OWCP stated that compensation was not payable while the refusal or
obstruction continued and that the period of the refusal or obstruction would be deducted from
the period for which compensation was payable.
On November 18, 2011 QTC Medical Services, OWCP’s medical scheduler, informed
OWCP that appellant wished to cancel the appointment with Dr. Lampert because it was too far
away and she did not like the physician. OWCP advised her that arrangements could be made
for transportation and that there were a limited number of second opinion physicians who
performed workers’ compensation examinations. Appellant adamantly refused to attend the
scheduled appointment.
By letter dated November 22, 2011, QTC advised OWCP that appellant did not attend the
November 21, 2011 examination.
In a November 30, 2011 letter, OWCP proposed to suspend appellant’s compensation
benefits on the grounds that she failed to report for the scheduled examination on
November 21, 2011. It allowed her 14 days to provide a written statement containing a valid
reason for failing to submit to the examination. OWCP stated that, if she did not show good
cause, her entitlement to any future compensation would be suspended under 5 U.S.C. § 8123(d)
until after she attended and fully cooperated with the examination.
In a December 9, 2011 letter submitted by facsimile (fax) to OWCP, appellant contended
that she did not refuse to attend the scheduled examination. She stated that on November 17,
2011 several days before the scheduled examination, she faxed to OWCP a valid reason for not
attending the examination. Appellant claimed that she had no income and could not get to and
from the appointment, which was 70 miles roundtrip. She was willing to reschedule the
examination after she could afford transportation. Appellant requested an examination by a
physician within 15 miles of her home. She would have attended the examination if OWCP had
provided transportation in advance.
In a December 15, 2011 decision, OWCP finalized the proposed suspension of
appellant’s compensation benefits effective that date under 5 U.S.C. § 8123(d). It found that she
did not provide a valid explanation for her failure to attend the scheduled examination. OWCP
informed appellant that compensation benefits would be reinstated after she attended and fully
cooperated with an examination.

2

On December 23, 2011 appellant informed OWCP that she wanted to reschedule the
second opinion examination. OWCP ultimately rescheduled an examination with Dr. Lampert
for March 21, 2012.2
In a December 27, 2011 letter, received by OWCP on January 26, 2012, appellant
contended that she did not receive the November 30, 2011 notice of suspension until
December 9, 2011 and was advised by her claims examiner that she had only two business days
to reply, which she did. She stated that she had provided OWCP with her bank statement
showing her depleted funds, thereby substantiating her inability to travel to Dr. Lampert’s office.
Moreover, appellant stated that, when speaking with a claims examiner, on November 8, 2011
she had agreed to undergo the November 21, 2011 examination. However, she could not afford
to travel to Dr. Lampert’s office because her claims examiner withheld her compensation
benefits, that the doctor’s office was 80 miles roundtrip and that she had to walk two miles to get
public transportation. Appellant further contended that the doctor was known for conducting
unfair examinations, and helping attorneys and employers deny claims. She requested another
physician that all parties could agree to conduct the examination.
On January 24, 2012 appellant requested a telephone hearing with an OWCP hearing
representative regarding OWCP’s December 15, 2011 decision.
In a June 12, 2012 decision, an OWCP hearing representative affirmed the December 15,
2011 decision. The hearing representative found that appellant did not have good cause for
failing to attend the scheduled November 21, 2011 examination.3
LEGAL PRECEDENT
Section 8123 of FECA authorizes OWCP to require an employee, who claims disability
as a result of federal employment, to undergo a physical examination as it deems necessary.4
The determination of the need for an examination, the type of examination, the choice of locale
and the choice of medical examiners are matters within the province and discretion of OWCP.5
OWCP regulations at section 10.320 provide that a claimant must submit to examination by a
qualified physician as often and at such times and places as OWCP considers reasonably
necessary.6 Section 8123(d) of FECA and section 10.323 of OWCP regulations provide that, if
an employee refuses to submit to or obstructs a directed medical examination, his or her right to
compensation is suspended until the refusal or obstruction ceases.7 OWCP procedures provide
2

The Board notes that appellant attended this examination. See note 13, infra.

3

In the June 12, 2012 decision, OWCP’s hearing representative noted that OWCP erroneously found in its
December 15, 2011 decision that appellant had not provided an explanation for her failure to attend the
November 21, 2011 examination as she had provided a response by fax on December 9, 2011.
4

5 U.S.C. § 8123.

5

J.T., 59 ECAB 293 (2008).

6

20 C.F.R. § 10.320.

7

5 U.S.C. § 8123(d); 20 C.F.R. § 10.323; Dana D. Hudson, 57 ECAB 298 (2006).

3

that before OWCP may invoke these provisions, the employee is to be provided a period of 14
days within which to present in writing his or her reasons for the refusal or obstruction.8 If good
cause for the refusal or obstruction is not established, entitlement to compensation is suspended
in accordance with section 8123(d) of FECA.9
ANALYSIS
OWCP scheduled a second opinion examination on November 21, 2011 at 12:15 p.m.
with Dr. Lampert. Appellant did not appear for the scheduled examination. By decisions dated
December 15, 2011 and June 12, 2012, OWCP suspended her compensation for failure to attend
the scheduled examination. The Board finds that it properly suspended appellant’s compensation
for failure to attend a medical examination on November 21, 2011.
The Board has recognized OWCP’s responsibility in developing claims.10 Section 8123
of FECA authorizes it to require an employee, who claims a medical condition as a result of
federal employment, to undergo a physical examination as OWCP deems necessary. The
determination of the need for an examination, the type of examination, the choice of locale and
the choice of medical examiners are matters within the province and discretion of OWCP. The
only limitation on this authority is that of reasonableness.11 The referral to an appropriate
specialist in appellant’s area at OWCP’s expense cannot be considered unreasonable. In this
case, OWCP acted within its discretion in referring appellant for a second opinion medical
examination to determine the extent of her employment-related conditions, continuing disability
and medical treatment. When appellant failed to attend, OWCP properly advised her of its
intention to suspend compensation benefits and, after a 14-day period, suspended her benefits.
In its November 30, 2011 letter proposing suspension of benefits, OWCP gave appellant 14 days
from the date of that letter to file a response.
The Board finds that, in her December 9, 2011 response, appellant did not demonstrate
good cause for her failure to report to the scheduled appointment. Appellant refused to attend
the examination because it was too far from her home, she did not have any money for
transportation which involved a two-mile walk to public transportation and she did not like
Dr. Lampert who was known for conducting unfair examinations and assisting attorneys and
employers deny claims. The Board finds that appellant’s objections are not valid excuses to
refuse to attend a scheduled second opinion medical examination. OWCP reasonably noted that
the physician selected was one of a limited number of physicians who performed examinations
for a workers’ compensation case. Further, it explained to appellant that arrangements could be
made for transportation. The Board notes that she did not contact OWCP to make arrangements
for transportation to the scheduled November 21, 2011 examination. Lastly, appellant’s lack of
trust in the opinion of Dr. Lampert does not amount to exceptional circumstances. Without
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.14(d) (July 2000); J.T., supra note 5.
9

Id.

10

Scott R. Walsh, 56 ECAB 353 (2005).

11

20 C.F.R. § 10.320; see J.T., supra note 5.

4

evidence in support of her allegation of bias, OWCP has nothing more than an unsubstantiated
excuse.12 Appellant has not submitted sufficient evidence to establish that she was incapable of
attending the scheduled medical examination. The Board finds that OWCP properly suspended
her right to future compensation benefits effective December 15, 2011.
On appeal, appellant contended that she was entitled to compensation benefits from
January 10 through June 12, 2012 because she did not deliberately obstruct the January 10, 2012
second opinion medical examination as she was unable to attend the appointment due to her
surgery on January 4, 2012. The relevant issue, however, is whether OWCP properly suspended
appellant’s compensation benefits effective December 15, 2011 under 5 U.S.C. § 8123(d) due to
her failure to attend the scheduled medical examination on November 21, 2011.13 As appellant
did not submit sufficient evidence to establish that she was incapable of attending the
November 21, 2011 examination, the Board finds that OWCP properly suspended her
compensation benefits effective December 15, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s right to future compensation
effective December 15, 2011.

12

Atanacio G. Sambrano, 51 ECAB 557 (2000).

13

The Board notes that appellant subsequently attended the rescheduled second opinion examination on
March 21, 2012. Since the obstruction has ceased, OWCP may wish to further develop the issue of reinstatement of
appellant’s compensation benefits. See, e.g., Billy V. Lewis, 32 ECAB 1943 (1981); Dorine Jinkins, 32 ECAB
1502 (1981).

5

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

